

117 HRES 694 IH: Condemning the inhumane treatment and human rights abuses toward women and girls in Afghanistan by Taliban forces through their strict interpretation of Sharia law.
U.S. House of Representatives
2021-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 694IN THE HOUSE OF REPRESENTATIVESSeptember 30, 2021Mr. Norman (for himself, Mrs. Miller-Meeks, and Mrs. Bice of Oklahoma) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCondemning the inhumane treatment and human rights abuses toward women and girls in Afghanistan by Taliban forces through their strict interpretation of Sharia law.Whereas when the Taliban seized power in Afghanistan in 1996, their interpretation of Sharia law facilitated several oppressive social, political, and religious freedoms against women and girls;Whereas, in 2001, the Taliban relinquished power in Afghanistan ensuring more rights for women were set to return;Whereas, in 2004, women were once again given the right to vote in elections, and girls and women joined the army and police forces, trained as surgeons and judges, and worked as journalists among many other professions previously prohibited to them;Whereas, in 2009, the Elimination of Violence Against Women (EVAW) became law in Afghanistan facilitating a rise in holding those accountable for abuses against women, and shining a light on the atrocities plaguing women in the nation;Whereas the Elimination of Violence Against Women makes 22 acts of abuse toward women criminal offenses, including rape, battery, forced marriage, preventing women from owning property, and prohibiting women and girls from attending school or working;Whereas, despite progress made toward improving basic human rights for women and girls, many cases of rape, sexual abuse, strict dress codes, restrictions on women and girls’ movement, and the exchanging of girls and young women to settle disputes or repay debts continued in rural areas of Afghanistan;Whereas when the Taliban seized control on August 15, 2021, they insisted nearly all women stay away from work until the security situation improves, and security issues were one of the reasons the Taliban gave when they controlled Afghanistan in the 1990s to prevent women from working;Whereas, on August 24, 2021, the United Nations High Commissioner for Human Rights received credible reports of serious violations of international human law, and human rights abuses taking place in many areas under effective Taliban control including executions of civilians and members of the Afghan national security forces, restrictions on the rights of women and girls to move around freely and attend schools, the recruitment of child soldiers, and repression of peaceful protest and expressions of dissent;Whereas though the Taliban stated the new Taliban government was more progressive toward women’s rights, there was not a single woman in the new cabinet and Taliban officials announced women could only study at universities in gender-segregated classrooms while adhering to traditional, strict Islamic dress;Whereas, in early September 2021, women were marching peacefully chanting we want equal rights, we want women in government before the Taliban arrived and began beating the women with whips and batons emitting electric shocks; Whereas the Elimination of Violence Against Women law implemented by the former democratic Government of Afghanistan should remain intact to combat discriminatory and violent offenses against women and girls in Afghanistan; andWhereas a Taliban-dominated government under their interpretation of Sharia law threatens international legal protections for the fundamental rights of Afghan women and girls, who play a vital role in civil society: Now, therefore, be itThat the House of Representatives—(1)condemns any actions taken by any terrorist organization or form of government in Afghanistan to oppress women and girls;(2)demands the Taliban regime preserve and advance the right to liberty, freedom of movement, education, self-expression, and employment for all women and girls, guided by international human rights principles; and(3)recognizes that the protection of civilians, especially women and girls, and religious minority groups in Afghanistan remain of paramount concern both domestically and internationally.